NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   _____________

                                       No. 17-1236
                                      _____________

                                 MICHAEL REYNOLDS

                                             v.

        MUNICIPALITY OF NORRISTOWN, a/k/a Borough of Norristown;
       RUSSELL J. BONO; OFFICER CHARLES DOUGLASS, Badge #191;
  CORPORAL JOSEPH BENSON, Badge #178; OFFICER BRIAN GRAHAM, Badge
     #226; OFFICER LINDSEY TORNETTA; SERGEANT TIMS, Badge #109;
                    SERGEANT LANGDON, Badge #161

                   Officer Charles Douglass, Corporal Joseph Benson,
                    Officer Lindsey Tornetta, Sergeant Tims,
                                             Appellants
                                      ______________

                       On Appeal from the United States District Court
                            for the Eastern District of Pennsylvania
                                  (E.D. Pa. No. 2-15-cv-00016)
                    District Judge: Honorable Nitza I. Quinones Alejandro
                                        ______________

                        Submitted Under Third Circuit L.A.R. 34.1(a)
                                   September 27, 2017
                                    ______________

           Before: SMITH, Chief Judge, McKEE and RESTREPO, Circuit Judges.

                                 (Filed: November 16, 2017)

                                      ______________

                                         OPINION*
                                      ______________

       *
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
RESTREPO, Circuit Judge.

       Officer Douglass, Corporal Benson, Officer Tornetta, and Sergeant Tims appeal

the District Court’s decision not to grant them qualified immunity in Michael Reynolds’

§ 1983 suit against the Borough of Norristown and a number of its law enforcement

officers. For the reasons that follow, we will vacate and remand for a more robust

qualified immunity analysis by the District Court.

                                              I

       As we write for the benefit of the parties, we set out only the facts necessary for

the discussion that follows. On January 14, 2013, Norristown Police Corporal Joseph

Benson (“Benson”) and Officer Charles Douglass (“Douglass”) discovered Michael

Reynolds (“Reynolds”) inside a parked, running vehicle with damage to its front and

passenger side. Reynolds appeared disoriented, exhibited slurred speech, and had

difficulty standing up, but did not smell like alcohol or exhibit signs of drug use, and

denied that he had engaged in either. The officers searched Reynolds’ car and person and

found no evidence of alcohol or drug consumption.

       The officers summoned paramedics and opined that Reynolds was under the

influence of drugs and that his condition was likely not accident-related. Both the

paramedics and Benson agreed, however, that Reynolds’ symptoms could be diabetes-

related1 and asked Reynolds if they could test his blood sugar levels. Reynolds refused,



       1
        Reynolds has not produced any medical or other evidence showing he was ever
diagnosed with diabetes.
                                              2
and was subsequently arrested and transported by Douglass to the Norristown Police

Department headquarters. Benson remained on the scene, where he was told by

Reynolds’ sister that Reynolds suffered from diabetes and hypertension and that he

should be taken to the hospital. Benson refused.

       Douglass arrived at Norristown Police Department headquarters at approximately

1:00 AM and carried an incapacitated Reynolds into the station. Douglass listed

Reynolds as intoxicated on an intake form and notified Sergeant Tims—who determined

whether detainees required medical assistance—of Reynolds’ condition. Tims agreed

that Reynolds was simply intoxicated and the officers dragged Reynolds onto a holding

cell cot. Shortly thereafter, Reynolds rolled off of the cot and onto the floor, where he

remained until 8:00 AM. Appellee alleged that during the night, officers including

Officer Lindsey Tornetta walked past Reynolds’ cell and left him on the floor without

assistance. Around 8:00 AM, officers returned to Reynolds’ cell, where they found him

unresponsive and summoned an ambulance. Reynolds was transported to Mercy

Suburban Hospital where he was diagnosed with a cerebral hemorrhage and transferred to

Thomas Jefferson University Hospital for treatment.

       Reynolds filed an action in the United States District Court for the Eastern District

of Pennsylvania on January 5, 2015, alleging, inter alia, violations of his civil rights

under 42 U.S.C. § 1983 for (1) false arrest and imprisonment; and (2) failure to provide

adequate medical treatment. The Complaint named Officer Douglass, Corporal Benson,

Sergeant Tims, and Officer Tornetta as defendants, among others. Appellants moved for

summary judgment, arguing that they were entitled to sovereign immunity because the

                                              3
arresting officers reasonably believed they had probable cause to arrest Reynolds, and

because Reynolds refused medical treatment at the scene of the accident. The District

Court rejected Appellants’ arguments, explaining its decision not to extend qualified

immunity in a two-sentence footnote. Accordingly, Appellants’ motion for summary

judgment on the basis of qualified immunity was denied.

       Appellants timely appealed the District Court’s denial of summary judgment on

the basis of qualified immunity for both the false arrest claims and the inadequate

medical treatment claims.

                                              II2

       Police officers are entitled to qualified immunity unless the alleged facts, viewed

in the light most favorable to the plaintiff, show that (1) each officer’s conduct violated

one of plaintiff’s constitutional rights; and (2) the right at issue was clearly established at

the time of the violation. Saucier v. Katz, 533 U.S. 194, 20102 (2001). “The relevant,

dispositive inquiry in determining whether a right is clearly established is whether it

would be clear to a reasonable officer that his conduct was unlawful in the situation he

confronted.” Id. at 202. This inquiry “must be undertaken in light of the specific context

of the case,” id. at 201, and must consider the “state of the law when the [conduct]

occurred[,]” Fields v. City of Phila., 862 F.3d 353, 361 (3d Cir. 2017).


       2
          The District Court had jurisdiction in this case under 28 U.S.C. §§ 1331 and
1343(a)(3). Our review of a district court’s denial of summary judgment on the basis of
lack of qualified immunity is plenary. Dougherty v. School Dist. of Phila., 772 F.3d 979,
986 (3d Cir. 2014). That review includes “whether the set of facts identified by the
district court is sufficient to establish a violation of a clearly established constitutional
right.” Ziccardi v. City of Phila., 288 F.3d 57, 61 (3d Cir. 2002).
                                               4
       In assessing a police officer’s qualified immunity claim, the district court must

include “at a minimum, an identification of relevant factual issues and an analysis of the

law that justifies the ruling with respect to those issues.” Forbes v. Twp. of Lower

Merion, 313 F.3d 144, 149 (3d Cir. 2002). A district court may not deny a summary

judgment motion based on qualified immunity without “specify[ing] those material facts

that are and are not subject to genuine dispute and explain[ing] their materiality.” Id. at

146. Additionally, where multiple defendants seek qualified immunity against suit based

on the same underlying factual circumstances, the district court must “analyze separately

the conduct of each City Defendant.” Grant v. City of Pittsburgh, 98 F.3d 116, 123 (3d

Cir. 1996).

       In this case, Appellants asserted qualified immunity on Appellee’s false arrest

claim and inadequate medical care claim. In declining to extend qualified immunity,

however, the District Court did not specify the relevant material facts or analyze those

facts in the context of each legal claim made by the Appellants. Nor did the District

Court conduct separate analyses for each individual seeking qualified immunity, although

each defendant interacted with Reynolds in different ways and at different times

throughout Reynolds’ detainment. As a result, the District Court’s opinion does not

reflect the robust analysis directed by our holding in Forbes. We appreciate the burden

that Forbes and Grant impose on district courts when a plaintiff files multiple claims

against multiple defendants from the same underlying facts, but nevertheless, that

analysis must be undertaken.



                                              5
                                             III

       We will therefore vacate the District Court’s denial of summary judgment on the

basis of qualified immunity, and remand for the District Court to specify which material

facts, if any, preclude qualified immunity as to (1) the false arrest claims against Corporal

Benson and Officer Douglass, and (2) the inadequate medical treatment claims against

Corporal Benson, Officer Douglass, Sergeant Tims, and Officer Tornetta, under the

relevant standards for each claim.




                                             6